Request for Reconsideration
Applicant’s remarks on p. 6 with respect to issuing a final rejection on first action have been fully considered but they are not persuasive.  Applicant submits that Vara in view of Dubois “appeared only in the non-final Office Action dated August 25, 2021 [...] during the prosecution of co-pending Application No. 15/945,313” and notes that “the claims of this continuation application are different from the claims presented [in ‘313]” for which the rejection of Vara in view of Dubois was originally presented in ‘313 (remarks, p. 6).  The rules governing first action final are not regarding the claims being the same but rather whether the claims in each application are drawn to the same invention.  Applicant is directed to MPEP § 706.07(B) for the rules concerning when issuing a final rejection on first action is proper.  Specifically, it is when “all claims of the new application (1) are drawn to the same invention claimed in the earlier application, and (2) would have been properly finally rejected on the grounds and art of record in the next Office action had they been entered in the earlier application” (emphasis added).  In this case, the claims in each of the instant and parent applications are (1) drawn to the same invention, and the claims in the instant application have been rejected on grounds and art of record applied in the parent application.  Additionally, the claims (2) would have been properly finally rejected on the grounds and art of record had they been filed in ‘313.  For these reasons, making the action final on first action was proper.
Applicant’s remarks on pp. 7-10 with respect to the prior art combination of Vara and Dubois have been fully considered but they are not persuasive.  Applicant submits on p. 7 that Vara does not teach (1) that the processor is configured to “receive, via the touch panel, a user’s single touch input, the user’s single touch input intersecting successively with multiple vertical lines.”  Applicant additionally submits on p. 7 that Vara does not teach (2) “each of the multiple vertical lines corresponding to different lateral positions of an ultrasound image.”  As cited on p. 3 of the prior Office Action, the display configuration of Figs. 3A-B is a touch panel (“virtual control user interface”) which is configured to receive a user’s touch input, as from cited col. 2, lines 12-25.  The touch panel necessarily includes multiple vertical lines in the form of pixel lines which are at different lateral positions over the image area 12.  When a user touches the image on the touch panel moving across exemplary positions X2 to Y1 to Y2, as in the description of the functionality of Fig. 3B in the last paragraph of col. 8, this single touch input necessarily crosses multiple vertical pixel lines at lateral positions on the image 12.  The gain and associated gain vales are adjusted in response to this input based on successive intersection of the input curve with the vertical pixel lines corresponding to lateral positions on the image.  
Applicant additionally submits on p. 7 that Vara does not teach (3) the processor is configured to “decide LGC values of two or more lateral positions of the ultrasound image corresponding to two or more vertical lines of the multiple vertical lines, based on the successive intersection of the curve received by the user’s single curve touch input with the two or more vertical lines.”  However, this is arguing Vara individually where the rejection is based on incorporating the teachings of Dubois.  As explained in the rejection, the processor “decides” gain compensation values in the form of TGC values in Vara based on the touch input which optionally intersects various lateral pixel lines on the image.  Vara is silent to the touch input being used to adjust LGC values; however, both time gain and lateral gain compensations are known to those skilled and Dubois specifically teaches both.  The display of Dubois is also optionally virtual.  Incorporating the teachings of Dubois would enhance the functionality of Vara by accommodating both time gain and lateral gain compensations, which are frequently exploited together within the art (e.g., to compensate for the signal as it propagates in a depth-wise direction, as with time gain compensation, and to adjust the relative brightness laterally across the image, as with lateral gain compensation, as cited on p. 4 of the prior Office Action).
Applicant additionally submits on p. 8 that Vara is drawn to “TGC, but not LGC.”  While this is true, this is not a patentable distinction in view of evidence cited from Dubois and reiterated in the preceding paragraph.
Applicant further submits on p. 8 that “the pixel lines” is a “term which the Examiner introduced in the rejection” and “does not correspond to the claimed multiple vertical lines.”  First, this is not new grounds as it is based on the art and embodiment(s) of record.  Second, the “multiple vertical lines” claimed are simply that, and pixel lines do comprise multiple vertical lines.  Modifying Vara to accommodate both TGC and LGC would result in different lateral positions on the image through which the touch input traverses and corresponding lateral gain adjustments, which is an analog to how the time gain compensation is performed in Vara.  That Vara discloses only TGC and not LGC is not a patentable distinction in view of the evidence presented.
Applicant challenges the single touch input traversing X2 to Y1 to Y2 as cited in the rejection and refers to alternate descriptions of touch inputs (e.g., X1 to X2 or Z1 to AA1 on p. 8).  These exemplary touch inputs were not cited in the rejection and it is noted that each of the points are in fact exemplary.  The touch panel accommodates an input traversing any positions on it, as is standard functionality associated with a touch panel.  The exemplary points referenced in Vara are not isolated buttons or the only active areas of the touch panel, as applicant’s remarks appear to suggest.  The reference directly discloses a touch input moving across exemplary positions X2 to Y1 to Y2, as cited in the prior Office Action on p. 3 (e.g., “[i]f the user moves from position X1 to position Y1 [...] Finger movement from position Y1 to Y2 changes the TGC control commands [...].”  This necessarily intersects multiple vertical pixel lines.
Applicant further submits on p. 8 that moving across exemplary positions “does not adjust TGC values.”  This is not persuasive because Vara discloses multiple ways in which the time gain compensation values are adjusted, including with the slide bars on the left side of the panel and alternatively by touching the image area 12 with the exemplary positions noted.  Directing to last paragraph of col. 8, the movement between exemplary positions on the touch panel “changes the TCG control commands to the scan board and video processor unit as well as the displayed position of the slide bar in band Y” (emphasis added).  Additionally, from the same passage, “[w]hen the operator touches a point on the active portion of the screen [...] the screen software routines generate a screen or a mouse event” and an exemplary adjustment of TGC is also given in the passage: “[i]f the user moves his or her finger across the screen in band X (encompassing positions X1 and X2), the touch screen software generates a series of values which collective represent the differential between positions X1 and X2.”  While this is visually depicted on the slide bars on the left side of the panel, it also corresponds to the adjusted TGC.  This is only one exemplary movement; the touch panel is capable of receiving any single touch input intersecting any of the exemplary points or any other point based on well-understood touch panel functionality.
In view of the above evidence, applicant’s remarks that touch inputs in Vara do not adjust gain compensation values are not persuasive.
Applicant contests Dubois in that the lateral gain compensations disclosed are “not performed by a user’s single touch input.”  However, the rejection is based on what the combined teachings suggest to those skilled.  Vara uses touch inputs to adjust TGC and Dubois teaches that it is valuable to perform each of TGC and LGC adjustments.  Combining the teachings suggests that those skilled would be apprised of making adjustments to LGC values based on a touch panel input over an ultrasound image, as disclosed in Vara with the adjustment of TGC values based on a touch input.
Applicant’s remarks on pp. 10-11 with respect to the obviousness-type double patenting rejections have been considered.  The terminal disclaimer filed 06 September 2022 is effective to overcome each of the rejections and/or provisional rejections.

/AMANDA LAURITZEN MOHER/            Primary Examiner, Art Unit 3793